Citation Nr: 0843881	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2006, for the grant of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from July 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted a 100 percent 
disability evaluation for PTSD, with an effective date of 
January 26, 2006.  

The veteran appeared at a videoconference hearing before the 
Board in April 2008.  The transcript has been associated with 
the claims folder. 


FINDINGS OF FACT

1.  In a February 1994 rating determination, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation effective June 7, 1993.  The veteran 
was notified of this decision in March 1994 and did not 
appeal the decision within the one year period and the 
decision became final.  

2.  In a March 1995 rating determination, the RO denied an 
evaluation in excess of 30 percent for PTSD.  The veteran 
filed a notice of disagreement in July 1995 and a statement 
of the case (SOC) was issued in January 1996.  The veteran 
did not perfect his appeal following the issuance of the 
January 1996 SOC and the decision became final.  

3.  In an October 1999 rating determination, the RO assigned 
a temporary total disability evaluation for the veteran's 
hospital stay for PTSD from November 10, 1998, to December 
31, 1998, and a 50 percent disability evaluation for PTSD 
from January 1, 1999.  The veteran was notified of this 
decision in November 1999.  He did not appeal this decision 
and it became final.  

4.  In a November 2000 rating determination, the RO denied an 
evaluation in excess of 50 percent for PTSD.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

5.  The RO, in a February 2004 rating determination, denied 
an evaluation in excess of 50 percent for PTSD.  The veteran 
was notified of this decision in March 2004 and did not 
appeal.  Thus, the decision became final.

6.  The RO, in an October 2005 rating determination, 
increased the veteran's disability evaluation for his PTSD 
from 50 to 70 percent, with an effective date of April 22, 
2005, the date of receipt of the veteran's request for an 
increased evaluation.  The veteran was notified of this 
decision in November 2005.  He did not file a notice of 
disagreement within the one year period.  This decision is 
now final. 

7.  On January 26, 2006, the veteran requested a permanent 
and total disability evaluation.  

8.  The RO, in an April 2006 rating determination, increased 
the veteran's disability evaluation for his PTSD from 70 to 
100 percent, with an effective date of January 26, 2006, the 
date of receipt of the veteran's request for an increased 
evaluation.  

9.  There has been no demonstration that the veteran's PTSD 
increased in severity in the one year period prior to January 
26, 2006.  


CONCLUSION OF LAW

An effective date earlier than January 26, 2006, for the 
award of a 100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that where the underlying claim has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice nor is there prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the effective date established for the 
assignment of a 100 percent disability evaluation for PTSD.  
The courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.

Earlier Effective Date

Assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims and 
the VA General Counsel, have interpreted the laws and 
regulations pertaining to the effective date of an increase 
as follows:  If the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12- 
98 (1998).

A review of the record reveals that the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation in February 1994.  The veteran was notified of 
this decision in March 1994.  He did not appeal the decision 
within the one year period and the decision became final.  

In a March 1995 rating determination, the RO denied an 
evaluation in excess of 30 percent for PTSD.  The veteran 
filed a notice of disagreement in July 1995 and an SOC was 
issued in January 1996.  The veteran did not perfect his 
appeal following the issuance of the January 1996 statement 
of the case and the decision became final.  

In March 1998, the veteran requested that his claim be 
reopened and that an increased evaluation be assigned for his 
PTSD.  In a September 1998 rating determination, the RO 
denied an increased evaluation for PTSD.  In a November 1998 
statement in support of claim, the veteran indicated that he 
had not been notified of the scheduled VA examination.  The 
veteran was afforded the requested VA examination in November 
1998.  In a January 1999 rating determination, the RO denied 
an evaluation in excess of 30 percent for the veteran's PTSD.  

In an August 1999 statement in support of claim, the veteran 
requested that he be afforded a temporary total disability 
evaluation for a period of hospitalization from November 10, 
1998, through December 7, 1998.  

In an October 1999 rating determination, the RO assigned a 
temporary total disability evaluation for the veteran's 
hospital stay from November 10, 1998, to December 31, 1998, 
and a 50 percent disability evaluation for PTSD from January 
1, 1999.  The veteran was notified of this decision in 
November 1999.  He did not appeal this decision and it became 
final.  

Following a November 2000 VA examination, the RO, in a 
November 2000 rating determination, denied an evaluation in 
excess of 50 percent for the veteran's PTSD.  The veteran was 
notified of this decision that same month and did not appeal.  
Thus, the decision became final.  

No further correspondence with regard to a claim for an 
increased evaluation for PTSD was received from the veteran 
until October 2003 when he requested a permanent and total 
disability evaluation.  Following an October 2003 VA 
examination, the RO, in a February 2004 rating determination, 
denied an evaluation in excess of 50 percent for PTSD.  The 
veteran was notified of this decision in March 2004 and did 
not appeal.  Thus, the decision became final.

In April 2005, the veteran requested an increased evaluation 
for his PTSD.  Following a May 2005 VA examination, the RO, 
in an October 2005 rating determination, increased the 
veteran's disability evaluation for his PTSD from 50 to 70 
percent, with an effective date of April 22, 2005, the date 
of receipt of the veteran's request for an increased 
evaluation.  The veteran was notified of this in November 
2005.  

In January 2006, the veteran requested that a permanent and 
total disability evaluation be assigned.  Following a 
February 2006 VA examination, the RO, in an April 2006 rating 
determination, assigned a 100 percent disability evaluation 
for PTSD with an effective date of January 26, 2006.  

In a July 2006 statement in support of claim, the veteran 
indicated that he agreed with the assigned 100 percent 
disability evaluation but not with the effective date that 
had been assigned.  He requested an effective date of July 1, 
1993, as the effective date for the 100 percent disability 
evaluation.  While the Board notes that the veteran filed 
this statement within one year of the October 2005 rating 
determination, it cannot be accepted as a notice of 
disagreement (NOD) with this rating determination.  

An NOD is defined by regulation as a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  It must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If there was notice of an adjudicative determination on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  
38 C.F.R. § 20.201 (2008); see Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002) cert. denied, 537 U.S. 1071, 123 S.Ct. 
687, 154 L.Ed.2d 564 (2002).  The veteran did not identify 
the November 2005 rating determination as the rating 
determination being appealed.  Moreover, he made reference to 
his agreement with the 100 percent disability evaluation that 
had been assigned, which was assigned in the April 2006 
rating determination.  

At the time of his April 2008 hearing, the veteran testified 
that he should have been awarded a 100 percent disability 
prior to 2006.  The veteran indicated that when he was 
initially awarded the 30 percent disability evaluation 
following the grant of service connection he did not appeal.  
He felt that the 100 percent disability evaluation should 
have been assigned from 1993 as that was when he was having 
the worst problems with his PTSD.  The veteran stated that he 
had been told that he should wait until he had received a 100 
percent disability evaluation before requesting an earlier 
effective date.  He testified that he had not disagreed in 
writing with any of the prior rating determinations.  

While the veteran has expressed his belief that a 100 percent 
disability evaluation should have been assigned since 1993, 
all the prior rating determinations have become final.  The 
veteran has not raised the claim of clear and unmistakable 
error in any prior rating determination and has testified 
that he had not disagreed in writing with any prior rating 
determinations.  

Thus, the pertinent period for determining whether an 
effective date earlier than January 26, 2006, is warranted 
then becomes the one year period preceding the receipt of the 
veteran's request for an increased evaluation.

In this regard, the Board notes that there are no medical 
records demonstrating an increase in the veteran's PTSD in 
the one year period prior to the veteran's request for an 
increased evaluation which were not contemplated at the time 
that the October 2005 rating determination was made.  The 
first objective finding that the veteran's PTSD had increased 
in severity was at the time of his February 2006 VA 
examination.  

In the absence of a claim, an informal claim or other 
evidence of an increase in severity in the one year prior to 
the January 26, 2006, claim, the veteran does not satisfy the 
eligibility requirements for an earlier effective date sought 
in this appeal.  Thus, the effective date for the assignment 
of a 100 percent evaluation for PTSD is the date of claim, 
January 26, 2006.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

An effective date earlier than January 26, 2006, for the 
grant of a 100 percent disability evaluation for PTSD is 
denied.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


